ALFRED T. GOODWIN, Circuit Judge
(dissenting).
We begin with the proposition that federal courts do not strike down state statutes merely because of unwise policy choices or inept drafting. First we must find a denial of due process of law.
While I can agree with much of the majority’s concern about the present-day application of Nineteenth Century road-viewer legislation, I doubt that this legislation was unconstitutional when road improvements were much sought after or that it has become unconstitutional by reason of the passage of time and the inflation of land values.
The landowners concede that the notice told them the road past their property was to be widened. This procedure ordinarily involves the slicing off of some private property on one side or both sides. Ordinary prudence, even curiosity, would prompt most landowners to ask two questions: (1) how much land? and (2) which side of the road?
The notice set the time and place of the hearing. Had the landowners attended the hearing, or asked someone to attend on their behalf, this case might not be here. It seems to me that the owners received reasonable notice. If their building was sitting in part upon the proposed taking covered by the notice, their problem is one of due care rather than of due process. I would dismiss the case.